Citation Nr: 0009477	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to July 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In November 1998, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  In July 1999, the issues on the first page of this 
decision were remanded to the RO for additional development.  
The claim has been returned to the Board and is ready for 
further review.   


REMAND

The veteran seeks an increased evaluation for his service-
connected left knee disability, currently rated as 30 percent 
disabling under Diagnostic Code 5257.  The veteran's 
representative has argued that the RO should have considered 
an extraschedular rating based on the veteran's complaints 
and because he is rated at the maximum percentage available 
under the Rating Schedule for left knee instability.  The RO 
does not appear to have developed the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for 
the service connected issue on appeal.  The Board cannot make 
that determination in the first instance. See Floyd v. Brown, 
9 Vet. App. 88 (1996).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The record shows that the veteran has had continuos 
complaints concerning his left knee for many years; that he 
has undergone two left knee surgeries in 1996 and 1997, 
respectively; that he must wear a brace, and use crutches for 
assist in ambulation; that he must take prescription 
medication (Percocet) for pain relief; and that he reports 
that he has not been able to work since 1988.  It is the 
Board's opinion that consideration by the RO of assigning an 
extraschedular rating is warranted, and that additional 
development should be undertaken.  

In addition, the veteran seeks a total disability rating due 
to unemployability due to service-connected disability.  The 
veteran's representative has argued that this issue was not 
properly addressed by the RO.  The veteran's service-
connected disabilities consist of a left knee disability, 
currently rated as 30 percent disabling and residuals of a 
left eye injury with a scar of the eyebrow and post traumatic 
headaches, rated as 10 percent disabling under Diagnostic 
Code 7800-8100.  

In Friscia v. Brown, 7 Vet. App. 294 (1995), the Court 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the veteran's service-connected disabilities 
have on his ability to work.  Friscia, at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  The recent VA examination reports 
do not include opinions on the veteran's employability.   

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for a VA 
examination of the veteran to determine 
the nature, extent and severity of his 
service-connected disabilities:  (1) left 
knee disability and (2) residuals of an 
injury above the left eye with a scar of 
the eyebrow and post-traumatic headaches.  
All necessary tests should be conducted.  
Motion of the left knee should be 
indicated in degrees and X-rays should be 
taken.  The degree of instability in the 
left knee should be indicated.  
Functional impairment due solely to the 
service-connected left knee should be 
assessed.  The veteran's scar should be 
described in detail, to include whether 
there is any tenderness, ulceration, 
disfigurement or deformity, as well as 
whether there is any limitation of 
function associated with the scar.  The 
frequency of the veteran's headaches 
should be documented and the episodes 
should be described.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings and 
comment on the functional limitation, if 
any, caused by each of the veteran's 
disabilities listed above.  The examiners 
should note that the veteran has back and 
hip disabilities which are not service-
connected.  It is imperative that the 
examiners comment, to the degree 
possible, on the impact that the service-
connected disabilities only have on the 
veteran's employability, and complete 
rationale must be given.  

The claims folder and a copy of the 
Board's REMAND of this case, must be 
reviewed by the examiners in conjunction 
with his or her examination of the 
veteran. Any further indicated special 
studies should be performed.

If the veteran fails to appear for the 
scheduled examinations, a copy of the 
notice to appear should be included in 
the claims folder. He must also be 
notified of the provisions of § 3.655 and 
a discussion of this provision must be 
included in the supplemental statement of 
the case.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  The RO should again review the record 
with consideration of the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 
202, 205-6 (1995).  The RO should also 
consider the assignment of separate 
disability ratings under Esteban v. 
Brown, 6 Vet. App. 259 (1994), and 
consider the findings in VAOPGPREC 9-98 
regarding arthritis and limitation of 
motion.  The RO should then adjudicate 
the claim of entitlement to a total 
rating based on unemployability due to 
service- connected disabilities with 
consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (1999).  RO should 
consider whether the criteria for 
submission for assignment of an 
extraschedular evaluation for service- 
connected left knee disability pursuant 
to 38 C.F.R. § 3.321(b)(1) are met.  If 
such criteria are met, then the matter 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  



If the decision with respect to the claim remains adverse to 
the veteran, he and his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
period of time within which to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. He may present additional evidence 
or argument while the case is in remand status at the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




